          Case 3:20-cv-03574-VC Document 38 Filed 10/27/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


    TETRONICS INTERNATIONAL                          Case No. 20-cv-03574-VC
    (UNITED KINGDOM),
                 Plaintiff,                          ORDER REQUIRING
                                                     CLARIFICATION RE SERVICE
           v.
                                                     Re: Dkt. No. 37
    BLUEOAK RESOURCES, INC.,
                 Defendant.


       In connection with the motion for default judgment and motion to confirm the arbitration

award, Tetronics is directed to file a supplemental brief addressing whether it properly served

BlueOak. Tetronics followed a California Corporations Code section, which permits service on a

dissolved corporation by serving an officer or a director. See Cal. Corp. Code § 2011.1 But it is

not clear that this section applies to a foreign corporation that has dissolved. See Securities

Investor Protection Corp. v. Vigman, 764 F.2d 1309, 1316 n.3 (9th Cir. 1985) (“California courts
have concluded that the Corporations Code ‘does not apply to foreign corporations which have

dissolved.’”); Greb v. Diamond International Corp., 56 Cal. 4th 243, 265 (2013) (“[W]e disagree

with plaintiffs’ assertion that foreign corporations . . . undertak[ing] ‘repeated and successive

transactions of its business in this state’ are thereby rendered ‘organized under’ division 1, the



1
  Tetronics claims BlueOak was properly served according to a Corporations Code section that
pertains to “Nonprofit Public Benefit Corporations.” See Cal. Corp. Code § 6721. But Tetronics
never suggested that BlueOak was a nonprofit corporation. Section 2011, which addresses
service on dissolved corporations and allows the same method for service as the section
Tetronics cited in its briefs, appears more fitting. Nevertheless, the same general concerns
regarding the Code’s applicability to foreign corporations are relevant to section 6721.
          Case 3:20-cv-03574-VC Document 38 Filed 10/27/20 Page 2 of 2




General Corporation Law, and hence subject to its myriad provisions . . . .”).

       It is possible that Tetronics properly served BlueOak by serving Bradoo. See, e.g., Cal.

Civ. Proc. Code § 416.20 (allowing service on a dissolved corporation by serving “a person who

is a trustee of the corporation and of its stockholders or members”). But this is not clear from the

current record. Accordingly, Tetronics must clarify whether service was proper and, if so, under

what method. The supplemental brief is due no later than November 9, 2020, at 5:00 p.m. The

upcoming hearing is rescheduled from October 29, 2020, to November 19, 2020.



       IT IS SO ORDERED.

Dated: October 27, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
